Citation Nr: 0639766	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 until April 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board observes that the RO characterized the issue as 
entitlement to service connection for a schizoid personality 
with antisocial features.  In his application for benefits, 
however, the veteran requested service connection for a 
mental disorder.  Although the RO has characterized the 
disorder and certified the appeal as one for service 
connection for a schizoid personality with antisocial 
features, applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. 
§ 19.35.  The Board has therefore recharacterized the issue 
as shown on the title page of this decision.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the May 1987 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

2.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1987 determination 
wherein the Board denied the veteran's claim of entitlement 
to service connection for an adjustment disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2006).

2.  The criteria for a grant of service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a psychiatric 
disorder.  A claim for service connection for an adjustment 
disorder was previously considered and denied by the RO in 
January 1987 and May 1987.  The veteran did not perfect his 
appeal.  In the January 2004 Notice of Disagreement, the 
veteran asserted he never received notice of the 1987 
decisions.  

However, the law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary. Crane v. Principi, 17 Vet. App. 182, 186 
(2003); Mindenhall v. Branham, 7 Vet. App. 271, 274 (1994).  
Further, an assertion of nonreceipt of a VA decision alone 
does not establish the clear evidence needed to rebut the 
presumption of regularity of the mailing. Crane v. Principi, 
17 Vet. App. at 186.  The Court explained in Crane that in 
order to rebut the presumption under current case law where 
the mailing was made to the last address of record, as is the 
situation in this case, the appellant must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses available at the 
time.  

The appellant has not established either that the January 
1987 or May 1987 letters were returned as undeliverable and 
or that the letters were not mailed to his address of record, 
an address provided to the VA in his application for VA 
benefits.  Therefore, the January 1987 and May 1987 decisions 
represent final decisions.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.

Although the RO reopened the claim in its March 2004 
Statement of the Case, the Board is required to consider de 
novo whether new and material evidence has been received to 
reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir.1996).  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not 
then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The RO sent the veteran a letter in October 
2003 that defined new and material evidence.  Furthermore, 
the Board finds the evidence associated with the claims file 
is sufficient to reopen the claim and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the May 1987 rating decision the evidence of 
record consisted of service medical records and a VA 
examination.  Subsequently, private medical records have been 
associated with the claims file.  The evidence submitted 
subsequent to the May 1987 rating decision is new, in that it 
was not previously of record, and is also material.  In May 
1987, the claim was denied as there was no evidence the 
disability was incurred or aggravated in service as there was 
only a diagnosis for a personality disorder which preexisted 
service.  The additional evidence is "material" because the 
private medical records reflect diagnoses of depression and 
asthma, conditions which would be eligible for service 
connection.  These records relate to the unestablished 
element of a current disability.  

The additional evidence received since the May 1987 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for a mental disorder 
is reopened.

Duty to Notify and Assist

Having reopened the claim for benefits, the Board is required 
to address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2003, 
December 2003 and March 2006.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  Additionally, the March 2006 letter informed 
the veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and private medical records are associated 
with the claims file.  Additionally, the veteran was afforded 
a VA examination and provided testimony at a Board hearing in 
September 2006.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.






The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  However, in the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior will be accepted as showing preservice 
origin. 38 C.F.R. § 3.303(c). Chronic psychoneurosis of long 
duration and other psychiatric symptomatology shown to exist 
prior to service with the same manifestations during service 
will also be accepted as showing preservice origin. 
Furthermore, personality disorders as such are not diseases 
or injuries within the meaning of applicable legislation 
providing for compensation benefits. 38 C.F.R. § 3.303(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

While private medical records reflect current diagnoses of 
depression and anxiety, there is no evidence of either 
disorder during service.  The evidence shows the veteran had 
a schizoid personality with antisocial features in service as 
indicated by the April 1978 medical board investigation and 
subsequent medical discharge.  However, a personality 
disorder, such as schizoid personality with antisocial 
features, is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303(c).

More significantly, there is no competent medical evidence of 
a nexus between the current depression or anxiety and the 
schizoid personality diagnosed during service or any other 
event during service.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The only medical record which provides an opinion as to the 
etiology of the depression is a July 2001 private record that 
related the condition to chronic pain.  None of the medical 
evidence of record contains an opinion as to the etiology of 
the veteran's anxiety.

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of depression and anxiety is in January 
2001 (i.e. approximately 23 years after the veteran's 
separation from service).  This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Therefore, the preponderance of the evidence is against the 
claim for service connection for a mental disorder.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for a psychiatric disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


